Title: To Thomas Jefferson from William Short, 14 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sep. 14. 1791

I have the honor to inclose and forward you by the way of England a copy of the King’s letter sent yesterday to the national assembly announcing his acceptance of the constitution, and his intention of going to day to solemnize that acceptation in the assembly. He  accordingly went today and took the oath required. The Queen also was present in a lodge adjoining the assembly room. This circumstance though apparently indifferent acquires some importance from the manner in which it is considered by the two parties. As she was not expected to be present—as she had never been there before and of course was at liberty to have absented herself, this volunteer step is considered by them as a proof of her decision to unite with the assembly. The most remarkable members of what is called the cote droit were not present at the ceremony of the King’s oath, and that party may now be considered as containing his most inveterate enemies.
The real friends to order and to the re-establishment of the monarchy on constitutional principles desired to conduct this ceremony in such a manner as to give the King perfect satisfaction and to endeavour to attach him as much as possible to the present order of things. A circumstance however occasioned by a misunderstanding is thought to have very much hurt his feelings. It was determined before his arrival that the assembly should receive him standing and be seated whilst he repeated the oath. His speech was short and contained the oath which was taken only by the King’s repeating it. As soon as the assembly found that he was pronouncing the oath they seated themselves abruptly and the President followed their example, so that the King was left standing alone. He stopped his speech and took his seat also and then proceeded. Those who are much better acquainted with his countenance than I am say that it discovered a wrath and discontentment which makes them fear that this circumstance will have left a deep and disagreeable impression. I was very near him and well situated for observing his countenance. It appeared to me to shew rather surprize and embarassment than anger, and I can hardly suppose that an accident of that kind surrounded with such momentous concerns can have any lasting influence, and particularly as both he and the Queen received the loudest applauses after the oath was taken both from the assembly and the people on their passage.
The President’s answer also to the King seemed to displease generally, either from its matter or the manner in which it was pronounced. It is thought to have been much too dogmatic.
You will see by the King’s letter that he desired an amnesty for those prosecuted on account of the revolution. M. de la fayette immediately moved that this should be adopted and it was done in the midst of the applauses of all present. These circumstances give a favorable appearance to the present moment. Much will depend  on the conduct of the King and the future legislature. I fear however that events will occur either at home or abroad which they will not be able to controul by the force of the constitution as it remains at present.
The garde nationale of Paris is to be organized differently and commanded alternately by one of the six chefs de division. This gives M. de la fayette what he has long desired, an opportunity of quitting it immediately on the constitution being completed.
The next legislature will succeed this about the end of the month. The assembly previous to the King’s arrival this morning decreed that Avignon and the Comtat should be incorporated with France conformably to the desire of its inhabitants. The colonial committee have not yet made their report.—I have the honor to assure you of the sentiments of affection and attachment with which I am, Dear Sir, your sincere friend & humble servant,

W. Short

